DETAILED ACTION

Status of the claims
	Claims 1-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections
Claim 1 is objected to because of the following informalities:  line 20-21, “based on the activity-indicative data and at the electronic device” should be -- based on the activity-indicative data at the electronic device --.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  line 3, “based on the activity-indicative data and at the electronic device” should be -- based on the activity-indicative data at the electronic device --.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  line 16-17, “based on the activity-indicative data and at the electronic device” should be -- based on the activity-indicative data at the electronic device --.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  line 3, “based on the activity-indicative data and at the electronic device” should be -- based on the activity-indicative data at the electronic device --.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  line 14-15, “based on the activity-indicative data and at the electronic device” should be -- based on the activity-indicative data at the electronic device --.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  line 2, “based on the activity-indicative data and at the electronic device” should be -- based on the activity-indicative data at the electronic device --.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the disablement query" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the disablement query" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the disablement query" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-8, 11, 14-15, 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Varoglu (US 20140058679).
Regarding claim 1, Varoglu disclosed a wake Status Detection For Suppression, comprising
one or more data processors; and 
a non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform actions including: 
[0033] Referring to FIG. 6, a simplified functional block diagram of illustrative electronic device 600 is shown according to one embodiment. Electronic device 600 may include processor 605, display 610, user interface 615, graphics hardware 620, device sensors 625 (e.g., proximity sensor/ambient light sensor, accelerometer and/or gyroscope), microphone 630, audio codec(s) 635, speaker(s) 640, communications circuitry 645, digital image capture unit 650, video codec(s) 655, memory 660, storage 665, and communications bus 67.
accessing alarm data that indicates that an alarm is enabled to present an alarm stimulus at a preset alarm time; and 
prior to the preset alarm time: 
collecting activity-indicative data that includes: 
one or more measurements collected by a sensor of the electronic device; 
[0002] 
Similarly, a user may configure a reminder or alarm such that the device generates a notification at some time in the future. {i.e. an alarm is enabled to present an alarm stimulus at a preset alarm time}
[0020] In another embodiment, the motion of a device may provide an indication of the user's wake status. Electronic devices may include motion sensors (such as gyroscopes, accelerometers, etc.) that provide an indication of a change in position or orientation of a device. A change in the position or orientation of a device (such as when the device is picked up or removed from a pocket) may provide an indication that the device's user is awake. Moreover, known motion patterns might also provide a good indication of the user's wake status. For example, a repetitive motion pattern may be recognized as indicative of a user carrying the device while walking, which may indicate that the user is awake. { an indication of a change in position thus one or more measurements}
or one or more inputs received at an interface of the electronic device; 
[0030] Using suppression period interface 410, the user can define a notification suppression period that is dependent upon the user's wake status. For example, in the illustrated embodiment, the user has enabled notification suppression during the period that the user is sleeping (e.g., from the time of the "awake" to "asleep" wake status transition until the subsequent "asleep" to "awake" wake status transition). Accordingly, rather than using a fixed time period that approximates the period during which the user is sleeping, the device's determination of the user's actual wake status can be used to configure the suppression of notifications.
accessing a set of wakefulness conditions, wherein each wakefulness condition of the set of wakefulness conditions: (i) is configured to be satisfied when the activity-indicative data has one or more characteristics that are specified in the wakefulness condition; and 
[0020] In another embodiment, the motion of a device may provide an indication of the user's wake status. Electronic devices may include motion sensors (such as gyroscopes, accelerometers, etc.) that provide an indication of a change in position or orientation of a device. A change in the position or orientation of a device (such as when the device is picked up or removed from a pocket) may provide an indication that the device's user is awake. Moreover, known motion patterns might also provide a good indication of the user's wake status. For example, a repetitive motion pattern may be recognized as indicative of a user carrying the device while walking, which may indicate that the user is awake, { repetitive motion pattern thus one or more characteristics that are specified in the wakefulness condition}
(ii) is associated with a confidence value that corresponds to a predicted likelihood of whether a user associated with the electronic device is awake;
 [0023] Based on the evaluation of the wake status parameters, a wake status score may be determined for each evaluated parameter (block 110). In one embodiment, a wake status score for each parameter may be based on a confidence value associated with a wake status estimate (e.g., "awake" or "asleep") for the parameter. In such an embodiment, a confidence value associated with a wake status estimate may indicate the likelihood that the wake status estimate is correct. Thus, a wake status score for a particular parameter may indicate the probability that the parameter's value is indicative of a particular wake status. By way of example, a motion measurement that indicates a device is being carried by a user that is walking may, by itself, be a strong indicator that the device's user is awake and may therefore lead to a high wake status score for an "awake" wake status estimate.
determining, based on the activity-indicative data and at the electronic device, that a first wakefulness condition of the set of wakefulness conditions is satisfied; 
[0022] In yet another embodiment, the usage of a device may provide an indication of the user's wake status. For example, a user action to transition the device from a standby mode to an active mode, a touch gesture performed on a touch screen of the device, or the initiation of an application (especially an application for which an established pattern of use upon a wake status transition exists) may all indicate that the user is awake. While several wake status parameters have been described, it will be understood that a combination of two or more of the above techniques may also be used to determine a device user's wake status. Further, additional wake status parameters may be defined or may be automatically learned by the device based on the device user's particular wake status patterns.
in response to the determination that the first wakefulness condition is satisfied, accessing a first confidence value associated with the first wakefulness condition; and 
[0024] Using the individual wake status scores for the individual wake status parameters, a combined wake status score may be generated (block 115). {wake status score thus a first confidence value}
[0025] The combined wake status score may be compared to a threshold score to determine the wake status of a user of a device (block 125). If the combined wake status score exceeds a threshold value (the "Yes" prong of block 125), it may be determined that the user's wake status is "awake" (block 130).
disabling, based at least in part on the first confidence value, the alarm such that the alarm stimulus is not to be presented at the preset alarm time.
[0026] Referring to FIG. 2, alert suppression operation 200 may utilize a user's wake status to determine whether notifications for received events should be provided to a user. Initially, a notification event may occur at an electronic device (block 205). In accordance with operation 200, however, prior to notifying a user of the event, it may be determined if notification of the event is dependent upon a wake status of the user (block 210). As described in greater detail below, a user may wish to suppress notifications during a particular wake status. For example, the user may not wish to receive a notification for events that occur when the user's wake status is "asleep." Accordingly, when an event occurs, it may be determined if the user has established any criteria for the suppression of notifications based on wake status and, if so, whether the event is of a type for which an exception to the notification suppression has been created.
[0027] If notification of the event is dependent upon the user's wake status (the "Yes" prong of block 210), the user's wake status may be determined (block 215). The user's wake status may be determined as described above with respect to operation 100. That is, wake status parameters of the device may be evaluated to automatically determine the user's wake status, in one embodiment, wake status determination operation 100 may be performed on a regular basis and the user's wake status saved as a device parameter. In such an embodiment, the determination of the user's wake status may simply involve retrieving the value of the wake status parameter.
Regarding claim 4, the claim is interpreted and rejected as claim 1.
Varoglu disclosed further [0029] If the identified wake status does not match the trigger event associated with the received action (the "No" prong of block 315), the device may continue to monitor the wake status.
Regarding claim 7, the claim is interpreted and rejected as claim 1.
Regarding claim 8, the claim is interpreted and rejected as claim 1.
Regarding claim 11, the claim is interpreted and rejected as claim 4.
Regarding claim 14, the claim is interpreted and rejected as claim 7.
Regarding claim 15, the claim is interpreted and rejected as claim 1.
Regarding claim 18, the claim is interpreted and rejected as claim 4.


Allowable Subject Matter
Claims 2, 5-6, 9, 12-13, 16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

There are currently no arts rejection to claims 3, 10 and 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685